The opinion of the court was delivered by
Breaux, J.
The only question to be determined is the right of an alleged stockholder in a joint stock company to appeal vel non from a judgment appointing a receiver to the company.
Contradictorily with the officer of the company a receiver was appointed ; after his appointment he qualified and was placed in charge of the affairs of the corporation under an order of court.
A prima facie showing was made of acquiescence on the part of the board of directors.
This acquiescence was an issue in the case of the State of Louisiana ex rel. William Gaiser vs. King, Judge, decided recently by this court.
The legal question is similar in every respect in this case.
The cases'were submitted at the same time and the points are argued in one brief.
For reasons assigned in the Gaiser case it is ordered, adjudged and decreed that the restraining order be set aside and the relator’s demand rejected at his costs.